Citation Nr: 0313636	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder secondary to a service-connected left knee 
disability.



REPRESENTATION

Appellant represented by:	Mark J. Lippman, Esq.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 RO rating decision which denied 
service connection for a bilateral hip disorder secondary to 
a service-connected left knee disability.  By an April 1999 
decision, the Board denied the claim.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In April 2000, the parties (the 
veteran and the VA Secretary) filed a joint motion with the 
Court, requesting that the Board decision on this issue be 
vacated and the case remanded.  A May 2000 Court order 
granted the joint motion, and the case was returned to the 
Board.  In January 2001, the Board remanded the claim to the 
RO for further development.


FINDINGS OF FACT

The veteran claims service connection for a bilateral hip 
disorder secondary to a service-connected left knee 
disability.  Medical evidence shows the hips are currently 
normal; he does not currently have a disorder of the hips.


CONCLUSION OF LAW

A claimed bilateral hip disorder is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from October 1950 to 
September 1952.  Service medical records show treatment for a 
left knee disorder.

Medical records show no complaints or findings of a disorder 
of the hips during service or for many years later.

After service, in 1953, service connection was established 
for a left knee disability.  Significant problems with the 
left knee since service have included arthritis.  In 1983 the 
veteran underwent a left knee replacement (arthroplasty), and 
in 1989 he had another operation to repair the left knee 
replacement.  Over the years since service, various ratings 
for the left knee disability were assigned, and the condition 
is currently rated 30 percent.  

Medical records beginning decades after service show various 
other ailments, such as a low back disability with symptoms 
radiating into the lower extremities, and arteriosclerosis 
(including of the heart and peripheral vessels) with some 
lower extremity symptoms.  The veteran has had several 
operations for his cardiovascular disease.

Received from the veteran in June 1994 was his claim for 
service connection for a bilateral hip disorder as secondary 
to the service-connected residuals left knee disability.

On VA general medical examination in May 1995, the veteran 
gave a history of having arthritis of the hips and back which 
made walking difficult.  He complained of bilateral hip pain 
and radiating pain from the back and hips to his left leg.  
The pertinent diagnoses included status post total left knee 
arthroplasty, and possible degenerative joint disease of the 
hips with X-rays of the hips normal at this time.  The VA 
examiner noted that the veteran had been service connected 
for the left knee degenerative joint disease and had left 
knee replacement surgery.  At the present time, the veteran 
was noted to have been developing degenerative joint disease 
of the right knee and also had developed severe degenerative 
spondylosis of the cervical and lumbar spines.  The examiner 
opined that the veteran's degenerative joint disease, which 
originally started in the left knee, had "spread" to the 
other joints and to the spine, and that degenerative joint 
disease of the right knee and degenerative spondylosis of the 
cervical and lumbar spine had a definite relationship to his 
service connected left knee disability.

On VA examination in May 1996, clinical findings for range of 
hip motion were right hip flexion to 120 degrees, and 
abduction to 45 degrees; and left hip flexion to 100 degrees 
and abduction to 45 degrees.  X-rays of both hips were 
reported as normal.  The diagnosis was pain of both hips.

In a June 1996 VA medical opinion, it was noted that X-rays 
of the hips on examination in May 1995 and May 1996 were 
reported as normal and there was no significant limitation of 
motion of the hips on the examination.  The VA physician 
disagreed with part of the May 1995 VA examiner's opinion and 
conclusion regarding a relationship between the service-
connected left knee and other joints and the spine.  He 
agreed that due to the left knee disability there could be 
increased stress placed on the right knee and possibly the 
hips, which does not cause degenerative arthritis, but could 
possibly aggravate the symptoms of degenerative arthritis.  
He disagreed with the opinion that the left knee disability 
had any relationship to the etiology or aggravation of the 
degenerative arthritis of the spine.  The VA physician noted 
that while osteoarthritis usually affects multiple joints in 
the same individual, it "does not 'spread' in the usual sense 
of the word."  He concluded that there was no credible 
evidence of a link between the service-connected traumatic 
left knee disability and the degenerative arthritis in the 
cervical or lumbar spine.

Received from the veteran was a December 1996 evaluation 
report from James M. Brown, M.D.  On musculoskeletal 
assessment it was noted that the veteran had full range of 
painless movement of bilateral hips.  Dr. Brown noted that 
the veteran's medical records had been reviewed, all of which 
confirmed the presence of complications of generalized 
osteoarthritis.  Findings included generalized 
osteoarthritis, chronic cervical and lumbar spondylosis and 
multi level degenerative disc disease, and complications of 
post-traumatic osteoarthritis with internal derangement of 
the left knee.  

The veteran also submitted a medical history and 
comprehensive listing of the medications he has used in the 
past or is using at the present time.  Additionally, he 
submitted copies of medication product information sheets, 
excerpts from medical literature regarding the drugs he has 
taken, and newspaper articles on various medical 
disabilities.

In March 1997, the RO granted secondary service connection 
for a low back disorder (secondary to the left knee 
condition), and a 10 percent rating was assigned for the low 
back disorder.

VA treatment records in 2000 and 2001 describe the veteran's 
numerous ailments, both service-connected and non-service-
connected.  These show isolated hip complaints, and such 
often accompanied complaints concerning the lower extremities 
in general.  Lower extremity symptoms were often medically 
attributed to known low back spinal stenosis with 
radiculopathy and to peripheral vascular disease with 
claudication.  In August 2000, he complained of low back and 
left hip pain, and the assessment included arthritis of the 
left hip (although there were no X-ray findings of 
arthritis).  In March 2001, he reported having chronic low 
back and hip pain, and symptoms were felt to be due to spinal 
stenosis.  An April 2001 record notes low back symptoms 
radiating to the the lower extremities, and there was an 
assessment of lumbar stenosis with neurogenic claudication.  
In June 2001, peripheral vascular disease was noted, 
including a recent iliac angioplasty.  There are a number of 
other medical records in recent years with similar 
assessments as to lower extremity symptoms.

On VA examination in August 2001, the veteran was unable to 
recall when his hip pain began.  X-rays revealed both hips to 
be normal with no signs of degeneration or joint narrowing.  
The examiner felt that these were normal findings in a 
patient this age.  The VA examiner said that he was unable to 
confirm the presence of any hip disease, noting that the 
veteran had normal range of motion throughout and normal X-
rays.  It was noted that the veteran demonstrated significant 
disability in his lower back and it was felt that the 
veteran's hip pain was most likely represented by sciatic 
nerve tenderness in the left buttock, which was the veteran's 
primary complaint area.  

VA examinations in June 2002 focus on the service-connected 
low back and left knee conditions.  These examinations do not 
identify an independent disorder of the hips.

In September 2002, the RO increased the rating for the 
service-connected low back disorder to 60 percent; the 
condition was rated as intervertebral disc syndrome.  The RO 
continued the 30 percent rating for the service-connected 
left knee disability (knee replacement).  The RO also granted 
a total (100 percent) compensation rating based on individual 
unemployability due to these service-connected conditions.

Analysis

Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim and of the respective obligations of 
VA and him to obtain different types of evidence.  He has 
been afforded VA examinations, and identified relevant 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  It is 
neither claimed nor shown that a disorder of the hips is 
directly related to service.  

Rather, it is asserted that there is a disorder of the hips 
which is secondary to a service-connected left knee 
disability.  Secondary service connection may be granted for 
disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The objective medical evidence reflects that the veteran does 
not have a current disorder of either hip, and in the absence 
of current hip disorder, the question of causation (whether 
or not the service-connected left knee disability caused a 
purported hip disorder) is a moot point.

On VA examination in 1995, the diagnosis was possible 
degenerative joint disease of the hips, but X-rays of the 
hips were normal.  On VA examination in 1996, X-rays of the 
hips were normal and the diagnosis was pain in both hips.  In 
a 1996 VA physician's opinion, it was noted that X-rays of 
the hips were normal and there was no significant limitation 
of motion of the hips.  On the VA examination in 2001, X-rays 
revealed both hips to be normal, and the VA examiner 
indicated he was unable to confirm the presence of any hip 
disease.  

Although the 2001 VA examiner noted the veteran's hip pain 
most likely represented sciatic nerve tenderness in the left 
buttock, such does not represent an independent left hip 
disorder.  In fact, the rating for the veteran's service-
connected low back disorder takes into account such radiating 
symptoms, and there can be no duplicate ratings for the same 
symptoms.  See 38 C.F.R. § 4.14 (rule against pyramiding of 
ratings).  

While the veteran has complained of hip pain, pain alone, 
without a medically diagnosed underlying condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

One of the requirements for service connection, whether 
direct or secondary, is competent medical evidence of the 
current existence of the claimed disability.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As a layman, the veteran has no competence 
to give a medical opinion on diagnosis or etiology of a 
claimed disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The weight of the competent medical evidence shows 
that a disorder of the hips does not currently exist, and 
thus there can be no service connection.  

The preponderance of the evidence is against the claim for 
service connection for a bilateral hip disorder secondary to 
a service-connected left knee disability.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for a bilateral hip disorder as secondary 
to a service-connected left knee disability is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

